PROXY JOINT SPECIAL MEETING OF SHAREHOLDERS – March 27, 2013 Madison Mosaic Funds Madison Mosaic Income Trust Government Fund Core Bond Fund Institutional Bond Fund Investment Grade Corporate Bond Fund Madison Mosaic Equity TrustMadison Mosaic Government Money Investors FundMarket Trust Mid-Cap Fund NorthRoad International Fund Madison Mosaic Tax-Free Trust Dividend Income FundVirginia Tax-Free Fund Disciplined Equity FundTax-Free National Fund The undersigned shareholder of the Selling Fund(s) named above hereby acknowledges receipt of the Notice of Joint Special Meeting of Shareholders and the Combined Proxy Statement/Prospectus for the Joint Special Meeting of Shareholders (the “Meeting”) to be held at 10:00 a.m., Central Time, on March 27, 2013, at the Selling Funds’ principal executive offices located at 550 Science Drive, Madison, Wisconsin 53711, and, revoking any previous proxies, hereby appoints Holly Baggot and Greg Hoppe, or either of them, as proxies for the undersigned, with full power of substitution in each of them, to attend the Meeting, and any adjournment or postponement of the Meeting, and to cast on behalf of the undersigned all of the votes the undersigned is entitled to cast at the Meeting and to otherwise represent the undersigned at the Meeting with all powers possessed by the undersigned if personally present at the Meeting. Capitalized terms in this proxy card that are otherwise undefined have the meanings set forth in the Combined Proxy Statement/Prospectus. This proxy is solicited on behalf of the Board of Trustees of the Selling Funds.This proxy card, when properly executed will be voted in the manner directed below and, absent direction, will be voted “For” the proposal(s). The proxies are also authorized to vote upon any other business that may properly come before the meeting or any adjournments or postponements thereof, including any adjournment(s) necessary to obtain quorums and/or approvals. VOTE VIA THE INTERNET:www.proxy-direct.com VOTE VIA THE TELEPHONE:1-800-337-3503 Note:Please sign exactly as your name(s) appear(s) on this proxy card, and date it.When shares are held jointly, each holder should sign.When signing in a representative capacity, please give title. Signature Additional Signatures (if held jointly) Date MFM_24197_120612 VOTING OPTIONS Read your Combined Proxy Statement/Prospectus and have it at hand when voting by phone or on the internet. Vote by Phone Call 1-800-337-3503 Follow the recorded instructions available 24 hours Vote by Mail Vote, sign and date this Proxy card and return it in the postage-paid envelope. Vote on the Internet Log on to: www.proxy-direct.com Follow the on-screen instructions available 24 hours THE BOARDS OF TRUSTEES RECOMMEND A VOTE FOR THE PROPOSAL(S) LISTED BELOW. PLEASE MARK BOXES BELOW IN BLUE OR BLACK INK AS FOLLOWS.Example: To vote FOR all Proposals for your Selling Fund(s), mark this box. No other vote is necessary. 1. To approve an Agreement and Plan of Reorganization pursuant to which the Selling Fund will be reorganized into the corresponding Buying Fund. FORAGAINSTABSTAIN FORAGAINSTABSTAIN 01 Government Fund 02 Core Bond Fund 03 Institutional Bond Fund 04 Investment Grade Corporate Bond Fund 05 Investors Fund 06 Mid-Cap Fund 07 NorthRoad International Fund08 Dividend Income Fund 09 Disciplined Equity Fund10 Government Money Market Trust 11 Virginia Tax-Free Fund 12 Tax-Free National Fund 2. To vote on such other matters that may properly come before the Meeting, or any adjournments or postponements thereof. Important Notice Regarding the Availability of Proxy Materials for the Meeting to be held on March 27, 2013: The Combined Proxy Statement/Prospectus for the Meeting and the Notice of Joint Special Meeting of Shareholders are available at:www.mosaicfunds.com/proxy EVERY VOTE IS IMPORTANT! PLEASE VOTE, DATE AND SIGN THIS PROXY CARD AND RETURN IT PROMPTLY IN THE ENCLOSED ENVELOPE MFM_24197_120612
